           Case 1:20-cv-05441-KPF Document 201 Filed 08/24/20 Page 1 of 1




                                                                                     Orrick, Herrington & Sutcliffe LLP
                                                                                     51 West 52nd Street
                                                                                     New York, NY 10019-6142
                                                                                     +1 212 506 5000
August 24, 2020                                                                      orrick.com

                                                                                     Alex V. Chachkes
Via ECF
                                                                                     E achachkes@orrick.com
                                                                                     D +1 212 506 3748
                                                                                     F +1 212 506 5151
Hon. Katherine Polk Failla
Thurgood Marshall United States Courthouse                                           Christopher J. Cariello
40 Foley Square                                                                      E ccariello@orrick.com
New York, NY, 10007                                                                  D +1 212 506 3778
                                                                                     F +1 212 506 5151




Re:       Uniformed Fire Officers Association et al v. DeBlasio et al, 1:20-cv-05441-KP

Judge Failla:

Counsel for Proposed Intervenor Communities United for Police Reform (“CPR”) respectfully requests
that the Court rule formally on its Motion to Intervene in this action, ECF No. 42.

In its oral ruling issued on August 21, 2020, the Court relied in part upon evidence advanced by CPR,
including, for example, the Declaration of Brendan Cox and evidence demonstrating the immediate public
interest in disclosure of misconduct and disciplinary records. This reliance implicitly suggests the Court’s
intention to grant (at a minimum) permissive intervention for purposes of CPR’s opposition to Plaintiffs’
request for a preliminary injunction. See ECF No. 97 (approving provisional filing of CPR’s opposition
papers). A formal ruling to that effect would ensure that the procedural and evidentiary record underlying
the Court’s ruling on the preliminary injunction is as clear as possible for purposes of appeal.

Counsel further requests that the Court issue such a ruling expeditiously so that the record is clear prior
to commencement of proceedings before the Second Circuit.

Counsel has conferred with the parties on this procedural request. Defendants do not oppose. Plaintiffs
take the position that the record is currently clear and therefore see no basis for the request. The parties’
positions on the underlying motion to intervene are unchanged.

Respectfully submitted,

        /s/ Alex V. Chachkes                               /s/ Christopher J. Cariello
        Alex V. Chachkes                                   Christopher J. Cariello

cc (via ECF):
All counsel of record
